                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MELODY HUDSON,                               :
             Plaintiff,                      :          CIVIL ACTION
                                             :
              v.                             :          No. 18-3631
                                             :
INDEPENDENCE BLUE CROSS, LLC,                :
              Defendant.                     :


                                        ORDER

       AND NOW, this 5th day of March, 2019, upon consideration of the Complaint (Doc. No.

1), Defendant’s Motion for Judgment on the Pleadings as to Count IV of the Complaint (Doc.

No. 12), and Plaintiff’s Response (Doc. No. 17), it is ORDERED that Defendant’s Motion for

Judgment on the Pleadings as to Count IV of the Complaint (Doc. No. 12) is DENIED.




                                                 BY THE COURT:


                                                 /s/ Gene E.K. Pratter
                                                 GENE E.K. PRATTER
                                                 UNITED STATES DISTRICT JUDGE
